Citation Nr: 1604130	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  14-29 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the service-connected diabetes mellitus. 

(The issue of entitlement to payment of VA disability compensation benefits for the period from October 1972 to May 2000 is the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1972 with additional service in the Army Reserves.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the RO wherein the RO, in pertinent part, granted service connection for diabetes and assigned a 10 percent rating effective from August 14, 2006 (date of claim). In a July 2007 rating decision, the RO increased the rating for the Veteran's diabetes to 20 percent effective from August 14, 2006. As higher ratings for the diabetes are assignable during the appeal period, the issue remains before the Board on appeal. See AB v. Brown, 6 Vet. App. 35 (1993). The Board remanded this claim on appeal in July 2013 for further development. The development has been completed, and the case has since been returned to the Board for appellate review.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the Board's offices in Washington DC (Central Office Hearing). A transcript of the hearing is of record.

The Board notes that the Veteran previously was represented by The American Legion. In August 2014, The American Legion withdrew its power-of-attorney from the Veteran. The Veteran has not granted any new power-of-attorney with regard to the claim on appeal.  Accordingly, the Board recognizes that the Veteran is unrepresented in this claim on appeal.

Finally, the Board acknowledges that the Veteran has submitted Notices of Disagreement (NOD) to rating decisions that denied entitlement to a rating in excess of 30 percent for the service-connected Atrial Fibrillation (April 2014), entitlement to an earlier effective date for the grant of service connection for tinnitus (April 2014) and entitlement to an increased rating for the service-connected bilateral sensorineural hearing loss (September 2015). The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not take jurisdiction over them at this time, as they are being processed by the AOJ.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The diabetes requires the use of oral hypoglycemic agents and diet restriction. Regulation of activities is not required.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2006. The claim was last adjudicated in July 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for increased ratings. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issue on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in July 2013. See Stegall v. West, 11 Vet. App. 268, 271   (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction issue a statement of the case (SOC) on the issue on appeal. Here, the AOJ issued a SOC on the issue on appeal in July 2014 and the Veteran perfected his appeal in August 2014. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to have prejudiced the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The rating for the Veteran's diabetes has been assigned pursuant to diagnostic code (DC) 7913. Pursuant to DC 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet. A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Under this code provision, the "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note 1 to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.

Analysis

The December 2006 report of VA examination reflects a diagnosis of diabetes mellitus type 2. The Veteran had no history of ketoacidosis or hypoglycemic reaction. He was on a diabetic diet of 1800 calories. He had no restriction of activities due to his diabetes. He was prescribed Avandia (and Lipitor, Atenolol and Isosorbide) for the management of his diabetes (and various other medical conditions). He did not require insulin for the management of his diabetes. He saw his diabetic care provider every six months. He had no anal pruritus, loss of strength or hypertension. There was no ulceration or stasis. He had no neuropathy of the feet or bowel and bladder dysfunction. He had a normal peripheral nerve examination. Diabetic retinopathy was not noted in either eye (he did have cataracts that were unrelated to his diabetes). Corresponding heart examination reflects a diagnosis of cardiac arrhythmia history, asymptomatic.

The March 2014 report of VA examination reflects a diagnosis of diabetes mellitus type 2. The Veteran was prescribed oral hypoglycemic agents for the management of his diabetes. He did not require regulation of activities as part of the medical management of his diabetes. He had not experienced any episodes of ketoacidosis or hypoglycemic reactions. He had not experienced any progressive unintentional weight loss and loss of strength attributable to his diabetes. It was documented that the Veteran's cardiac disability was due to his diabetes but he had no other complications of his diabetes. The physician indicated that the Veteran's diabetes did not impact his ability to work.

Based on the above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his diabetes mellitus.  The evidence shows that the Veteran requires oral hypoglycemic agents and a restricted diet to control his diabetes mellitus; however, he does not require regulation of activities to control his diabetes (i.e., the Veteran has not been prescribed or advised to avoid strenuous occupational and recreational activities). To that end, the Board notes that in the December 2006 report of VA examination, the examiner explicitly stated that the Veteran had no restriction of activities due to his diabetes. Additionally, the Board notes that the evidence demonstrates that the Veteran does not require insulin for the management of his diabetes, has never experienced episodes of ketoacidosis or the hypoglycemic reaction and did not require twice a month visits to a diabetic care provider (the Veteran reported that he saw his diabetic care provider every six months, December VA examination report). Thus, a rating in excess of 20 percent is not warranted under Diagnostic Code 7913 for diabetes.

The Board notes that in a June 2007 rating decision the Veteran was separately evaluated for a heart condition associated with his diabetes. The Veteran has separately expressed disagreement with the rating assigned for his service-connected atrial fibrillation; however, that issue has not yet been perfected to the Board for review.  He has no other complication associated with his diabetes.

The Board has considered the Veteran's assertions as to the nature and severity of his symptoms; however, to the extent that the Veteran asserts that his statements support his claim for increase.  During the hearing the Veteran indicated that he did not require insulin for the management of his diabetes which supports a finding that a rating in excess of 20 percent is not warranted. The Board finds that the medical evidence documented above is found to be more probative in determining that the signs and symptoms of his diabetes are adequately contemplated by the already assigned 20 percent rating. The medical findings as provided in the examination reports are based on examination conducted by competent medical providers and directly address the criteria under which the disability is evaluated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Thus, the Board finds that the preponderance of the evidence is against assignment of a higher rating. 

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111   (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Board finds that at no point has the diabetes disability been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321. To that end, the rating criteria contemplate the Veteran's diabetes symptoms and the management thereof.  Hence, the rating criteria contemplate his symptomatology. Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Additionally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Further, the issue of a TDIU is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).

 
ORDER

Entitlement to an initial rating in excess of 20 percent for the service-connected diabetes mellitus is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


